Citation Nr: 1454817	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.

5.  Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.

6.  Entitlement to an effective date prior to June 15, 2012, for the award of a 30 percent rating for degenerative joint disease, left knee, and calcified tendonitis with limited extension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to June 1973, with additional periods of Reserve service (including active duty for training from July 13,1991 to July 26, 1991; August 19, 1991 to August 23, 1991; July 18, 1992 to July 31, 1992; and July 28, 1993 to August 13, 1993).

These matters are before the Board of Veterans' Appeals (Board) from an April 2011 rating decision (entitlement to service connection for hearing loss and tinnitus) and an April 2012 rating decision (entitlement to service connection for hypertension, entitlement to automobile and/or adaptive equipment, and entitlement to specially adapted housing), of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

As discussed below, the Board additionally finds that the Veteran has filed a timely notice of disagreement (NOD) for the issue concerning the effective date for the award of a 30 percent rating for degenerative joint disease of the left knee (and calcified tendonitis with limited extension), requiring the Board to take jurisdiction over the issue for the limited purpose of remanding it to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to an effective date prior to June 15, 2012, for the award of a 30 percent rating for degenerative joint disease, left knee, and calcified tendonitis with limited extension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension was initially manifested many years after, and is not shown to be related to, his military service.

2.  It is not shown that the Veteran has (or during the pendency of this claim to have had) a hearing loss disability of either ear by VA standards.

3.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, nor is tinnitus otherwise causally related to such service.

4.  The Veteran's lone service connected disability is degenerative joint disease of the left knee and calcified tendonitis" rated 30 percent disabling from June 15, 2012, and 10 percent disabling prior to that date.

5.  The Veteran does not have a service-connected disability (nor any combination of service-connected disabilities) rated permanently and totally disabling by VA.

6.  The Veteran does not have any service-connected disability involving impairment of vision.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2014).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.808 (2014).

5.  The criteria of 38 U.S.C.A. §§ 2101 for establishing entitlement to specially adapted housing assistance are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. § 3.809 (2014).

6.  The criteria for establishing entitlement to a special home adaptation grant are not met. 38 U.S.C.A. §§ 2101(b), 5107 (West 2014); 38 C.F.R. § 3.809a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his service connection claims prior to the initial adjudication of each claim.  Letters dated in August 2010 (hearing loss and tinnitus) and January 2012 (hypertension) explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged that he has been prejudiced by a notice defect.

The Board notes that arguably no notice letter in this case has adequately addressed the claims seeking (1) financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only, and (2) a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.  Failure to meet VA's notice requirements is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, as when (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds that any deficiency in notice regarding these issues is harmless error with no prejudice to the Veteran in light of the circumstances that (1) the Veteran is assisted in this matter by an accredited Veterans Service Organization who has actual knowledge of such criteria and is presumed to have briefed the Veteran on information pertinent to this appeal, (2) the Veteran's receipt of the April and May 2012 RO rating decisions on these issues further provided actual knowledge of the criteria to establish entitlement to the benefits in that they explained how that the Veteran's lone service-connected disability did not fulfill the legal criteria for the benefits sought, and (3) the Veteran's established set of service-connected disabilities consists entirely of a left knee disability (rated no higher than 30 percent disabling at any time, and with no contention of ankylosis) and, with no claim currently pending to change these circumstances, the automobile/adaptive-equipment and adapted housing claims must be denied essentially as a matter of law.  The Board finds that there is no prejudice to the Veteran's claims in proceeding with appellate review at this time, and neither the Veteran nor his representative has contended otherwise.

The Veteran's available service treatment records (STRs) and service personnel records are in the record, and pertinent VA and private post-service treatment records have been secured (including from the Social Security Administration (SSA), available for review in Virtual VA).

The RO noted that the Veteran's separation medical examination associated with the conclusion of his period of active duty service in June 1973 is not included amongst the set of available service treatment records.  In March 2012, the RO issued a formal finding as to the unavailability of the STRs that remain unassociated with the claims-file.  As some of the Veteran's STRs are unavailable, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The March 2012 formal determination described the absence of the service separation medical examination report, the August 2010 letter sent to the Veteran notifying him to submit any service treatment records in his possession (he replied in September 2010 indicating that he had no service medical records in his possession), and the completion of all procedures to obtain the service treatment records from the National Personnel Records Center (NPRC).  The RO formally determined that "[a]ll efforts to obtain the needed military information have been exhausted; further attempts are futile and that, based on these facts, the record is not available."  Neither the Veteran nor any other information of record suggests further alternative potential sources for obtaining any outstanding STRs.  The Veteran has not otherwise identified any pertinent records that remain outstanding.

The RO arranged for a pertinent VA audiological examination in November 2010 to evaluate the nature and etiology of the Veteran's hearing loss and tinnitus.  As discussed below, the Board finds that the VA examination report provides adequate competent evidence to resolve the hearing loss and tinnitus issues; the report presents the pertinent competent findings and conclusions of an audiology expert informed by review of the claims-file and clinical examination and interview of the Veteran.

A VA examination is not necessary for the issue concerning hypertension.   In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United Stated Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4) provides that an examination or opinion is necessary if the evidence of record: 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and 2) establishes that the Veteran suffered an event, injury, or disease in service; 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court noted that the third prong of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  There is no competent evidence that suggests the Veteran's hypertension may be related to his service.  Consequently, even the "low threshold" standard of McLendon is not met, and an examination (to secure a nexus opinion) is not warranted.

No VA examination is necessary with regard to the issue of entitlement to financial assistance for the purchase of an automobile and/or adaptive equipment, nor for the issue of entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.  As discussed below, these claims must be denied as a matter of law on the basis that the Veteran has no service-connected disability rated by VA as permanently and totally disabling and no service-connected disability involving impairment of vision (and  there is no pending claim or appeal concerning any claim or rating pertinent to this matter).  These issues are denied as a matter of law at this time, without any controversy concerning facts warranting additional development including a VA medical examination.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims on appeal, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Service Connection Claims

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21),(24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain listed chronic diseases (among them hypertension and organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Hypertension

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins.  These must be confirmed by readings taken two or more times on at least three different days.  Id.

The Veteran's contentions have repeatedly featured his assertion that his hypertension had initial onset during active duty service in Germany in the early 1970s, including as explained in his August 2011 written statement, describing: "blood pressure problems while I was stationed in Germany and have ... continued to have uncontrollable blood pressure to this date in time."  (The Board observes that the Veteran's service personnel records reflect that nearly all of the Veteran's active duty service from June 1971 to June 1973 consisted of overseas service.)  The Veteran's June 2013 substantive appeal included a written statement indicating: "I was treated for hypertension while I was stationed in Frankfurt, Germany and was on diuretics then."

The Veteran's relevant STRs show no suggestion of hypertension during his period of active service.  A June 1971 medical examination report from the Veteran's entrance to active duty service shows a clinical finding of normal heart and vascular system health with no pertinent abnormalities; blood pressure was 118/64.  An associated medical history questionnaire shows that the Veteran denied having any history of high blood pressure.

Additional STRs from the Veteran's Reserve service (after his active duty service) present no indication of hypertension until many years following active service, and  include multiple examination reports showing hypertension was not diagnosed.
 
A March 1982 medical examination report shows a clinical finding of normal heart and vascular system health with no pertinent abnormalities; blood pressure was 100/70.  An associated medical history questionnaire shows that the Veteran denied having any history of high blood pressure.

A June 1983 service treatment report concerning a minor muscle strain incidentally shows blood pressure of 134/90 at that time.

A March 1986 medical examination report shows a clinical finding of normal heart and vascular system health with no pertinent abnormalities; blood pressure was 120/76.  An associated medical history questionnaire shows that the Veteran denied having any history of high blood pressure.

An April 1990 medical examination report shows a clinical finding of normal heart and vascular system health with no pertinent abnormalities; blood pressure was 144/96.  An associated medical history questionnaire shows that the Veteran denied having any history of high blood pressure.

A March 1994 medical examination report shows a clinical finding of normal heart and vascular system health with no pertinent abnormalities; blood pressure was 140/90.  An associated medical history questionnaire shows that the Veteran denied having any history of high blood pressure.  An April 1994 report of a March 1994 cardiovascular risk medical screening reiterates the blood pressure reading of 140/90.  

The Board notes that the earliest instance of recorded blood pressure in these records meeting the threshold to possibly indicate hypertension (the diastolic pressure of 90mm in June 1983) is 10 years removed from active duty service, is preceded and followed by blood pressure recordings that are below the threshold for hypertension, and is not otherwise associated with evidence of sustained blood pressure constituting hypertension.  The Board notes that the recorded blood pressure findings in the 1990s that may be consistent with hypertension are even further removed from the period of active military service.

The Board notes that the Veteran's verified periods of ACDUTRA are limited to 3 days in July 1991, 5 days in August 1991, 14 days in July 1992, and 17 days in July-August 1993.  The evidence does not suggest, and the Veteran does not contend, that his chronic hypertension had initial onset or was otherwise caused by an event during any of these short ACDUTRA periods.  Nor is there any suggestion or contention that hypertension is otherwise the result of any injury during INACDUTRA.  The Veteran's contentions have repeatedly featured his assertion that his hypertension had initial onset during active duty service in Germany in the early 1970s, including as explained in his August 2011 written statement, describing: "blood pressure problems while I was stationed in Germany and have ... continued to have uncontrollable blood pressure to this date in time."

VA medical records include numerous instances of record of blood pressure testing spanning the decades following the Veteran's separation of active duty service.  In pertinent part, the VA medical records show normal blood pressure and no onset of hypertension for many years proximately following the Veteran's pertinent period of active duty service in the 1970s.

A September 1973 VA medical report shows blood pressure of 104/80.  A September 1975 VA medical report shows blood pressure of 112/86.  A February 1976 VA medical report shows blood pressure of 132/78.  A later February 1976 VA medical report shows blood pressure blood pressure of 130/80.  These instances of recorded blood pressure data are significant in that they show blood pressure consistently not meeting the threshold that may be indicate hypertension in the years proximately following the Veteran's separation from active duty service.  No diagnosis of hypertension is otherwise indicated in any VA medical record (nor any medical record from any source) for more than a decade following separation from active service.

Additional VA medical records, more remote to the Veteran's period of active duty service, include blood pressure readings of 131/97 in July 1994; 154/92 in September 1994; 150/92 in December 1997; 149/92 in February 1998; 160/92 in April 1998; 140/70 in June 1998; 148/88 in September 1998; 132/69 in February 1999; 137/72, 133/73, 144/75, 131/45 and 153/73 in February 2004; and 168/97 in June 2006.

Medical evidence refers to medical attention for hypertension in the 1990s, but no earlier.  The medical evidence of record indicates no diagnosis or suggestion of chronic hypertension during service or for many years following service.  The medical evidence during and for many years following his active duty service were all within normal limits with no suggestion of hypertension noted.  The Board finds that the STRs and post-service medical evidence present probative contemporaneous evidence indicating that the Veteran did not have onset of any chronic hypertension during military service or for many years thereafter.  The contemporaneous evidence of record, documenting medical findings and the Veteran's symptom complaints, indicate that neither the Veteran nor trained medical professionals believed that any chronic hypertension manifested during active service or for many years thereafter.

The earliest indication of pertinently elevated blood pressure in the record appears to be no earlier than 1983, approximately 10 years after separation from active duty service.  There is no apparent indication of pertinently elevated blood pressure manifesting prior to 1983, and the Veteran has not identified any event or information that would indicate an earlier onset of hypertension.  The earliest suggestion of pertinently elevated blood pressure is approximately 10 years following service, with indications of hypertension coming even more remotely distant from active duty service (in the 1990s).  This significant period following the Veteran's separation from active duty service without evidence of complaint or treatment for hypertension is one factor that weighs heavily against the Veteran's claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

There is otherwise no clinical evidence or medical opinion linking any hypertension to service.  Neither the Veteran's statements nor any evidence of record suggests any detail of service alleged to be causally responsible for hypertension which was first medically shown to have manifested many years after service.

The Board notes that the Veteran has asserted, including in his August 2011 correspondence, that he "had blood pressure problems while I was stationed in Germany and have had continued to have uncontrollable blood pressure to this date in time."  To the extent that this and other statements may suggest that the Veteran recalls experiencing hypertension during active duty service and recalls a continuity of hypertension thereafter, the Board finds that this testimony is contradicted by contemporaneous medical records.

The Veteran is competent to observe and report his own symptoms to the extent that they may be observable to the senses of a layperson.  However, the Veteran does not describe any lay observable symptoms which may serve as the basis of his identifying high blood pressure or a diagnosis of hypertension during service or thereafter; it appears that the Veteran's assertion reflects a recollection of medical providers identifying and treating blood pressure problems.

The Veteran is competent to recall the occurrence of his own receipt of medical treatment.  However, such recollections alone cannot establish a medical fact such as a finding or diagnosis indicative of chronic hypertension in the past.  The Board finds that the Veteran's retrospective statements recalling a continuity of uncontrolled hypertension from the time of his service onward are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His retrospective account of uncontrolled hypertension is self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The Board also finds that the retrospective account of uncontrolled hypertension is inconsistent with the contemporaneous evidence.  

The probative contemporaneous medical evidence shows that the Veteran had blood pressure within normal limits in all documented testing in the year following service and throughout nearly a decade following service.  Additionally, and of great significance, the Veteran himself denied any history of high blood pressure problems in multiple medical history questionnaires of record in 1982, 1986, 1990, and 1994.  The Board must find that the Veteran's assertion that he has had a continuity of "uncontrollable blood pressure" since his active duty service is not credible or persuasive in light of the evidence repeatedly showing normal blood pressure for many years following service; the most probative evidence, including medical evidence and the Veteran's own responses to medical history questionnaires, shows that no actual or perceived blood pressure problems manifested during service or for many years thereafter.  The Board notes that there is no available documentation of any abnormal blood pressure during the Veteran's active duty military service, but even if the Veteran had experienced some episode of elevated blood pressure during active duty service, the period of many years following service with documented normal blood pressure and no medical treatment or indication suggesting hypertension would weigh significantly against finding that chronic hypertension had its onset during active duty service.

The Board finds that the Veteran's recent descriptions of a continuity of uncontrolled hypertension from the time of active duty service to the present time is self-serving (if accepted, it would support his appeal for service-connected disability benefits for hypertension) and is a retrospective statement inconsistent with probative contemporaneous evidence including the Veteran's own reports to medical professionals during the pertinent time.  For the aforementioned reasons, the appellant's statements are considered not credible.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of appellant's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).

The Veteran's lay assertions that his hypertension is otherwise related to service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between hypertension and remote service, in the absence of any evidence of a continuity of symptoms during the intervening period, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has not submitted or identified any competent medical evidence indicating that a current hypertension diagnosis may be etiologically linked to his military service.

In summary, the record shows that hypertension became manifest many years after the Veteran's service and is not shown to be related to his service.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Hence, the benefit of the doubt doctrine does not apply; the claim must be denied.

Hearing Loss and Tinnitus

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.

The Veteran claims that his current hearing loss arose as a result of his exposure to noise trauma in service.  In his August 2010 claim for service connection, the Veteran describes "my MOS [military occupational specialty] in the service was a heavy vehicle operator going to firing ranges while I was stationed in Germany.  My exposure to acoustic trauma should be conceded.  I have experienced tinnitus ever since my exposure to acoustic trauma in service."  The Board notes that the Veteran's DD Form 214 confirms that his MOS was "HVY TRK DVR."

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of hearing loss.  On June 1971 service entrance examination, his hearing was within normal limits (20 decibel or lower puretone thresholds at all frequencies between 500 and 4000 Hertz).  No medical examination from the time of separation from active duty service in June 1973 is available for review.  However, it is significant that subsequent STRs from the Veteran's Reserve service include a number of examination reports and medical history questionnaires showing normal clinical findings, normal audiometric thresholds, and the Veteran's express denial of experiencing any history of hearing loss or ear problems in March 1982, March 1986, April 1990, and March 1994.  The Board notes that the evidence does not suggest, and the Veteran does not contend, that his claimed hearing loss or tinnitus had initial onset or were caused by any event during his various ACDUTRA periods nor that hearing loss or tinnitus are otherwise the result of any injury during INACDUTRA.  The Veteran contends that his claimed hearing loss and tinnitus are due to acoustic trauma during his period of active duty service in the early 1970s.

A November 2010 VA audiology examination report is of record and was prepared by a competent VA audiologist informed by review of the claims file and addresses the pertinent questions at issue for the purposes of this appeal.  Significantly, the November 2010 VA audiology examination report reflects that the hearing loss and tinnitus complaints began, by the Veteran's own account, more than three decades after his separation from active duty service.  The November 2010 VA examination report shows that the Veteran "reported hearing difficulties for the past year" and also that he "first noticed his tinnitus within the past year."  The Veteran described that "every once in a while he doesn't hear his wife speaking.  He feels his right ear is better than the left.  He also mentioned that his ears tend to drain quite a bit."  The Veteran further described experiencing "intermittent tinnitus for the left ear only.  His tinnitus occurs at night when he's getting ready to sleep."  With regard to pertinent history, the Veteran described that "[h]e served as a truck driver and in tex supply.  He was exposed to diesel engines while a driver.  Following military separation he drove tractor trailers until 1986 when he switched to driving handicap shuttles until 2005."  The Veteran also "denied a history of civilian recreational noise exposure."

The November 2010 VA audiometric testing revealed puretone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
25
25
25
LEFT
15
15
20
30
25

Speech recognition testing with the Maryland CNC word list revealed 96 percent recognition in both the right and left ears (the Board observes that the speech recognition testing data was misstated in the April 2011 rating decision, and the Board has confirmed the correct data shown on the November 2010 VA examination report).

The November 2010 VA examination report shows hearing acuity that does not meet any of the criteria to be considered a disability for VA compensation purposes.  This is because none of the pertinent frequencies had thresholds of 26 decibels or greater and speech recognition scores were not less than 94 percent in either ear.  See 38 C.F.R. § 3.385.

The November 2010 VA examiner explained that "the [p]ure tone test results indicated essentially normal hearing bilaterally" and that "[s]peech reception thresholds were in agreement with pure tone test results."  Other clinical findings were also normal in all pertinent respects.

The November 2010 VA examiner discussed review of the claims-file and the conclusion that "the veteran's hearing loss and tinnitus are not as least as likely as not related to his military service."  The rationale presented for this conclusion cited that the Veteran indicated normal hearing bilaterally after his active service as documented in a March 1982 Reserve service examination report, and the rationale cites that "[t]here were no complaints of hearing loss or tinnitus in the Veteran's records" and"[h]e denied any hearing loss or ear trouble upon his enlistment and 1982 questionnaires."

The Veteran has sought to challenge the conclusions of the November 2010 VA examination report by testifying, including in his April 2011 NOD, concerning his post-service experience driving tractor trailers: "Most of these tractors are as [quiet] if not [quieter] than most cars in the cab of the tractor."  The Board notes, however, that this assertion is not pertinent to the finding that the Veteran does not currently have hearing loss disability for VA compensation purposes.  With regard to the etiology of the tinnitus, the rationale for the VA examiner's opinion does not rely upon any contested details of the Veteran's post-service occupational noise exposure; the VA examiner's opinion relies upon cited post-service contemporaneous evidence documenting the absence of any hearing or ear pathology and the absence of any complaints of hearing loss until more than three decades after the conclusion of the Veteran's active duty service (consistent with the Veteran's own account of symptom history presented to the VA examiner during the examination).

The Board finds that the November 2010 VA examination report presents the competent findings of an audiology expert informed by direct examination of the Veteran and review of the pertinent medical history.  The November 2010 VA examination report indicates (1) that the Veteran does not have hearing loss disability in either ear for VA purposes, and (2) that his tinnitus having onset within the prior year was not etiologically linked to his active duty service that ended more than 35 years prior.  The findings and conclusions presented in the November 2010 VA examination report are adequately informed and supported by a discussed rationale where applicable; the Board finds that it is probative.  These findings and conclusions are not contradicted by any competent medical opinion of record; for these reasons, the Board finds that they are persuasive.

To the extent that the Veteran asserts that his hearing is impaired to a sufficient degree as to constitute hearing loss disability, his assertion is not competent evidence to establish hearing loss disability meeting the VA quantitative criteria.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Although the Veteran as a layperson is competent to describe a difficulty hearing as he experiences it, the Board finds that his lay testimony is not competent to establish the quantifiable audiometric thresholds (determined through specialized testing) pertinent to establishing the presence of hearing loss disability for VA compensation purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The Veteran has not provided any competent evidence supporting a finding that he has hearing loss disability for VA purposes (or has had such a disability during the pendency of this appeal); he has not submitted a supporting medical report or opinion on this point, nor does he cite to supporting factual data.

Simply put, the audiometric evidence featuring the November 2010 VA examination report weighs against a finding that the Veteran has hearing loss disability for VA purposes; there is simply no competent evidence to the contrary for the Board to weigh against the negative evidence.

As the Board finds that the probative evidence shows that the Veteran has not had hearing loss disability for VA compensation purposes, the claim of entitlement to service connection for hearing loss must be denied.  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the tinnitus issue, it is not in dispute that the Veteran now has tinnitus.  The Veteran is competent to report the left ear ringing symptom that constitutes tinnitus in the left ear, and the November 2010 VA examination report presents no suggestion that the audiologist expert found any reason to doubt that the Veteran experienced the described tinnitus.  What remains to be shown, however, is whether the Veteran's tinnitus had onset during active duty service with continuity of symptomatology thereafter, or is otherwise etiologically linked to his active duty service.

The Veteran's August 2010 statement asserting that his tinnitus began during active duty service and has continued thereafter is competent evidence, but the Board finds that it is not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").

The Board emphasizes that the November 2010 VA examination report clearly documents that the Veteran described that he "first noticed his tinnitus within the past year."  This directly contradicts his August 2010 testimony that asserted "I have experienced tinnitus ever since my exposure to acoustic trauma in service."  Additionally, the intervening period of over three decades between the Veteran's active duty service and the filing of this claim includes Reserve service during which he was medically evaluated on numerous occasions with no suggestion of any hearing or tinnitus symptom complaints; the Veteran expressly denied any history of hearing or ear problems in medical history questionnaires dated in March 1982, March 1986, April 1990, and March 1994; no pertinent abnormalities were found upon examination on each occasion.  The Board finds that contemporaneous reports of medical examinations including the Veteran's own statements denying ear or hearing problems are highly probative evidence showing that the Veteran did not have onset of hearing loss or tinnitus symptomatology until many years following his June 1973 separation from active duty service.

The Board finds that the Veteran's retrospective account of a history of tinnitus dating back to service is contradicted by his multiple other statements denying such a history and inconsistent with contemporaneous evidence of record.  The Board also notes that the retrospective account of a continuity of tinnitus from active service onward is self-serving (if accepted, it would support his appeal for service-connected disability benefits for tinnitus).  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The account is a retrospective statement inconsistent with probative contemporaneous evidence including the Veteran's own reports to medical professionals.  For the aforementioned reasons, the appellant's statements are considered not credible.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of appellant's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).

The Board finds that the Veteran's tinnitus first manifested many years following separation from active duty service, consistent with the Veteran's statement to the November 2010 VA examiner indicating that he first noticed tinnitus in 2009 or 2010.  As the Veteran's tinnitus is not shown to have been manifested in service and is first shown to have had initial onset more than 35 years after active duty service, service connection is not warranted on any basis, including in-service onset and continuity of symptomatology.

What remains for consideration is whether the Veteran's tinnitus is shown to somehow otherwise be etiologically related to his service.  The only competent medical evidence in this matter consists of the report of the November 2010 VA examination and opinion cited above.  The Board finds the opinion offered on that examination to be entitled to great probative weight, as it reflects familiarity with and consideration of the Veteran's medical history and statements in the record as well as of the findings on complete clinical testing; the VA examination report explained the rationale for the conclusion reached, and cites accurately to supporting factual data (including that the Veteran himself indicated in November 2010 that the onset of his symptoms occurred more than 35 years after active duty service).  The Board notes that the significant period following the Veteran's separation from active duty service without evidence of complaint or treatment for tinnitus is one factor that weighs heavily against the Veteran's claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for hearing loss and for tinnitus.  Therefore, the appeal in these matters must be denied.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hearing loss and for tinnitus.  Hence, the benefit of the doubt doctrine does not apply; the claims must be denied.

Automobile and adaptive equipment or for adaptive equipment only

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.  See also 38 U.S.C.A. §§ 3901, 3902.

The term "loss of use" of a hand or foot is defined in 38 C.F.R. § 3.350(a)(2), in pertinent part, to exist "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance . . . for example: (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, . . . [or] (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop . . ."  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

The Veteran claims entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.  As noted above, the Veteran is presently service connected for a left knee disability only ("degenerative joint disease of the left knee and calcified tendonitis with limited extension").  He is not service connected for any disability involving his hands, feet, or visual impairment.  Therefore, the Veteran cannot, as a matter of law, constitute an "eligible veteran" for purposes of entitlement to financial assistance in the purchase of an automobile or other conveyance.  See 38 U.S.C.A. §§ 3901(1), 3902(a) and (b)(1).

The Board recognizes that a Veteran may be eligible specifically for financial assistance to obtain adaptive equipment if he has a service connected left knee disability manifesting in ankylosis.  The Veteran has not contended that his service-connected left knee disability is ankylosed, nor has any suggestion of ankylosis of the left knee been otherwise raised by the record.  The Board notes that the Veteran's left knee disability is rated 30 percent disabling, a rating specifically and expressly based upon the determination that the Veteran's left knee has a range of motion and is not ankylosed.  The left knee rating was last adjudicated in a November 2012 final RO rating decision and there is currently no claim or appeal seeking revision of that rating (the Veteran has initiated an appeal for an earlier effective date for the 30 percent rating, but has not sought a higher rating).  The Board observes that a November 2012 VA examination report evaluating the left knee shows that the left knee is not ankylosed (it reports the left knee range of motion and clinical findings), and the Veteran has not disputed this finding.

Again, neither the Veteran's contentions nor any information of record suggests that the Veteran's left knee is ankylosed.  The Veteran's appeal seeking to obtain financial assistance with obtaining an automobile and adaptive equipment or for adaptive equipment only appears to be based upon his contentions that "I have to use canes for ambulation and my treating physician advised me to file..." for assistance with adaptations (expressed in an April 2012 written statement).  The Veteran has also explained (in an October 2012 written statement) that "my treating physician and orthopedist has advised me to file for the adaptive housing and car adaption.  I have to use a cane, walker and knee braces and have to use the elevated toilet seat and have a[n] adaption for the bath tub due to my medical problems."   The Board finds no reason to doubt that the Veteran relies upon assistive devices due to medical problems.  However, the criteria for entitlement to the benefit sought with regard to an automobile and adaptive equipment or for adaptive equipment only are not satisfied under the uncontested facts of this case because the Veteran's only service-connected disability is a left knee disability rated 30 percent disabling with no suggestion or contention of ankylosis.

In June 2013, the Veteran's substantive appeal further explained that his treating physicians suggested that he file for the benefits "due to loss of range of motion to my feet and the back problems."  The Board notes that the Veteran does not have a service-connected disability of either foot nor for the back.

There is no contention or indication or record suggesting ankylosis of the knees or hips; therefore, as a matter of law, the Veteran also does not meet the statutory requirements for adaptive equipment only.

Therefore, in light of the above, the Veteran's claim for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, must be denied as a matter of law.  The Court has held that where the law and not the evidence is dispositive, the Board should deny the appeal because of an absence of a legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Special adaptive housing under 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809

The regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859 -62 (Sept. 23, 2010). The general effective date of the changes was October 25, 2010.  The Veteran's claim for special adaptive housing was filed in September 2011; the amended/expanded provisions are for application.  The Board shall discuss the applicable regulation in terms of the pre-October 2010 provisions and then the expansion of eligibility provided by the October 2010 amendments.

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (October 25, 2010).

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2013).  Recent revisions also add provisions relating to veterans with amyotrophic lateral sclerosis.  See 78 Fed. Reg. 72576 (Dec. 3, 2013); 38 C.F.R. § 3.809 (2014).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined in 38 C.F.R. § 3.350(a)(2), in pertinent part, to exist "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance . . . for example: (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, . . . [or] (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop . . ."  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

The Veteran has not been awarded permanent and total service-connected disability due to the any of the enumerated disabilities listed in 38 C.F.R. § 3.809(b).  The only disability for which service connection has been established is "degenerative joint disease of the left knee and calcified tendonitis" rated 30 percent disabling from June 15, 2012, and 10 percent disabling prior to that date.  The Veteran has no service-connected disability (nor any pertinent combination of service-connected disabilities) rated permanently and totally disabling.  The Veteran has no service-connected disability involving impairment of vision.  The 30 percent rating for the service-connected left knee disability is not currently pending appeal or otherwise pending review.

Thus, the Board finds that there is no basis for a grant of assistance in acquiring specially adapted housing.  Because the undisputed facts show that the Veteran is not entitled to compensation for permanent and total disability for any of the disabilities enumerated in 38 C.F.R. §§ 3.809(b), there is no entitlement under the law to the benefit sought.  Accordingly, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Special home adaptation grant under 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a (a), (b) (2010).  Under the 2010 revisions to 38 C.F.R. § 3.809a, the disability may also be due (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  See 75 Fed. Reg. 57,861 - 57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809a (2013).  See also 38 U.S.C.A. 2101(b).

The Board observes that a further revision of 38 C.F.R. § 3.809a was made effective September 12, 2014, for the purpose of clarifying that Congress had eliminated the requirement that qualifying blindness be permanently and totally disabling (by clearly distinguishing it from those conditions which still require a finding of permanent and total disability).  See 79 Fed. Reg. 54,608-01 (Sept. 12, 2014).  This revision requires no further discussion in this case, however, because the Veteran in this case has no service-connected disability involving impairment of vision.

The Veteran has not been awarded permanent and total service-connected disability due to the any of the enumerated disabilities listed in 38 C.F.R. § 3.809a(b).  The only disability for which service connection has been established is "degenerative joint disease of the left knee and calcified tendonitis" rated 30 percent disabling from June 15, 2012, and 10 percent disabling prior to that date.  The Veteran has no service-connected disability (nor any pertinent combination of service-connected disabilities) rated permanently and totally disabling.  The Veteran also has no service-connected disability involving impairment of vision that might raise a need for further consideration under the most recent revision of 38 C.F.R. § 3.809a effective in September 2014.  Thus, the Board finds that there is no basis for a grant of assistance in acquiring specially adapted housing.

Because the undisputed facts show that the Veteran is not entitled to compensation for permanent and total disability for any of the disabilities enumerated in 38 C.F.R. § 3.809a(b) nor has any service-connected disability involving any impairment of vision, there is no entitlement under the law to the benefit sought.  Accordingly, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

The appeal seeking entitlement to a certificate of eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is denied.

The appeal to establish eligibility for specially adapted housing (or a special home adaptation grant) is denied.


REMAND

The filing of an NOD signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Service connection is in effect for the Veteran's left knee degenerative joint disease effective from August 10, 2010.  A November 2012 RO rating decision awarded the Veteran an increased disability rating (from 10 percent to 30 percent) effective from June 27, 2012.  Significantly, the Veteran expressed disagreement with the effective date assignment in written correspondence received by VA in December 2012.  The Veteran referred specifically to the November 2012 RO rating decision (identifying it by the December 2012 date upon which notice of the decision was sent to him) and stated: "I hereby formally request an earlier effective date for my service connected disability compensation.  I had originally submitted my claim in 2010 and you lost the paper work."

The RO responded to the Veteran's expression of disagreement by issuing an April 2013 rating decision revising the effective date of the pertinent rating to June 15, 2012.  This decision and a February 2013 letter sent to the Veteran reflect that the RO treated the Veteran's December 2012 correspondence as raising a new claim seeking an earlier effective date rather than treating the December 2012 correspondence as a notice of disagreement with the November 2012 assignment of the effective date.  However, it is essential to note that governing law does not permit a "freestanding" earlier effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Board finds that the Veteran's December 2012 statement expressing disagreement with the effective date assigned in the November 2012 RO decision must be viewed as a notice of disagreement (NOD) initiating an appeal of that determination.  The Veteran expressed a belief that an effective date in 2010 was warranted, and the RO's April 2013 revision of the effective date to June 15, 2012 did not constitute a complete grant of the full benefit sought such that the appeal may be considered resolved.  The Board finds that the Veteran's December 2012 correspondence was an NOD timely to the November 2012 RO assignment of the effective date, and that NOD has yet to be addressed with an appropriate SOC.

The Board finds that corrective action is necessary to provide the Veteran's appeal of the effective date assignment with appropriate consideration and due process.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the issue of entitlement to an effective date prior to June 15, 2012, for the award of a 30 percent rating for degenerative joint disease, left knee and calcified tendonitis with limited extension.  To perfect an appeal of this claim to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


